 Case 2:20-cv-00812-JLB-NPM Document 1 Filed 10/14/20 Page 1 of 12 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 JERRY HART,

           Plaintiff,

 v.                                        CASE NO:

 WAL-MART STORES EAST, LP, and
 ROBERT TALBOT

        Defendants.
                                      /

             WALMART STORES EAST, LP.’S NOTICE OF REMOVAL

      Defendant, WALMART STORES EAST, LP, (“Walmart”), by and through its

undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3), and

Rule 81(c) of the Federal Rules of Civil Procedure, removes to this Court the action

filed in the 20th Judicial Circuit Court in and for Lee County, Florida, Case No. 2020-

004835, with full reservation of rights, exceptions, and defenses, and in support

thereof states:

                                I.     BACKGROUND

      1.        On or about July 27, 2020, Plaintiff commenced this action by filing a

Complaint against Walmart Stores East, LP and Robert Talbot in the 20th Judicial

Circuit Court in and for Lee County, Florida. (See Pl.’s Compl. attached as Exhibit

A.) The Complaint was served on Walmart on or about August 20, 2020. The

Complaint has not been served on Robert Talbot.
 Case 2:20-cv-00812-JLB-NPM Document 1 Filed 10/14/20 Page 2 of 12 PageID 2




       2.     Plaintiff, Jerry Hart, alleges a claim for negligence against Walmart and

Robert Talbot as a result of injuries he allegedly sustained on July 3, 2019, when he

“slipped and fell on water or other foreign transitory substances on the walkway

surface” at the Walmart store located at 545 Pine Island Road, North Fort Myers, Lee

County, Florida. (Ex. A at ¶¶ 8-11.)

       3.     Specifically, Plaintiff alleges that Walmart breached its duty owed to

him, including (a) failing to maintain the floor; (b) failing to inspect; (c) failing to

warn; (d) failing to correct the dangerous condition of water on the floor; (e) failing to

have adequate staff; (f) failing to adequately train employees; (g) failing to follow its

own corporate policies; (h) failing to act reasonably; (i) negligently engaging in mode

of operations; (j) failing to render aid; and (k) negligently engaging in business. (Ex.

A ¶ 14.)

       4.     Plaintiff alleges that the store manager, Robert Talbot, by virtue of

having control over the subject Walmart, had a duty of reasonable care to maintain

the premises in a reasonably safe condition, and that it was part of his duties and

responsibilities as store manager to inspect the premises for dangerous conditions.

(Ex. A. ¶¶ 19-22.) Plaintiff alleges that the store manager, Robert Talbot, breached

his duty of reasonable care relating to the business premises while under his control

by (a) failing to maintain the floor; (b) failing to inspect; (c) failing to warn; (d) failing

to correct the dangerous condition of water on the floor; (e) failing to have adequate

staff; (f) failing to adequately train employees; (g) failing to follow Walmart’s

corporate policies; (h) failing to act reasonably; (i) negligently engaging in mode of




                                        Page 2 of 12
 Case 2:20-cv-00812-JLB-NPM Document 1 Filed 10/14/20 Page 3 of 12 PageID 3




operations; (j) failing to render aid; and (k) negligently engaging in business. (Ex. A.

¶ 28.)

         5.   On September 23, 2020, Plaintiff filed his response to Walmart’s

Request for Admission admitting that he was seeking damages that exceed $75,000,

exclusive of interest, costs, and attorneys’ fees. (See Plaintiff’s Response to Requests

for Admissions, attached as Exhibit B.)

         6.   Plaintiff’s Complaint is removable based on diversity of citizenship of

the parties and because the claimed amount in controversy is in excess of $75,000.00

exclusive of interest, attorney’s fees, and costs.

         7.   Walmart attaches hereto and makes a part of this notice a copy of the

process, pleadings, and other papers filed in the 20th Judicial Circuit of the State of

Florida in and for Lee County together with a docket sheet from the Clerk of the

Court. (Attached as Composite Exhibit C.)

         8.   Walmart reserves the right to raise all defenses and objections in this

action after the action is removed to this Court.

                            II.    REMOVAL IS TIMELY

         9.   In accordance with 28 U.S.C. § 1446(c), Walmart files this Notice of

Removal within thirty (30) days of the date that it received Plaintiff’s Response to

Request for Admissions admitting that the damages he seeks exceed $75,000.00

exclusive of interest, costs, and attorneys’ fees. Plaintiff’s Response to Requests for

Admissions is the first “other paper” received after the filing of this action, from which

it could be ascertained that the case is one which was removable. The thirty (30) day




                                       Page 3 of 12
 Case 2:20-cv-00812-JLB-NPM Document 1 Filed 10/14/20 Page 4 of 12 PageID 4




period commenced on September 23, 2020 when Plaintiff filed this response. (See Ex.

B.)

       10.    Venue exists in the United States District Court for the Middle District

of Florida, because the 20th Judicial District in and for Lee County, where Plaintiff

filed his state court Complaint against Walmart, is located within the Middle District

of Florida.

      III.    THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

       11.    Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs, and is between – citizens of

different States.” This action satisfies the complete diversity of citizenship

requirement of 28 USC § 1332(a)(1).

       12.    Walmart Stores East, L.P., was at the time of the alleged incident, and

is currently, a Delaware limited partnership.

       13.    WSE Management, LLC and WSE Investments, LLC, are partners of

Walmart. WSE Management, LLC and WSE Investments, LLC were at the time of

filing the Complaint, and still are Delaware limited liability companies.

       14.    The sole member of WSE Management, LLC and the sole member of

WSE Investments, LLC is, and was at the time of the filing of the Complaint, Wal-

Mart Stores, East, LLC, an Arkansas Limited Liability Company.

       15.    The sole member of Wal-Mart Stores East, LLC, is and was at the time

of filing the Complaint, Wal-Mart Stores, Inc.




                                      Page 4 of 12
 Case 2:20-cv-00812-JLB-NPM Document 1 Filed 10/14/20 Page 5 of 12 PageID 5




      16.    Wal-Mart Stores, Inc. is a Delaware corporation that is a publicly traded

company on the New York Stock Exchange and traded under the symbol WMT. The

principal place of business for Wal-Mart Stores, Inc. is Bentonville, Arkansas. No

publicly traded entity owns more than 10% of the company.

      17.    The principal place of business for all of the above entities (Walmart

Stores East, L.P., WSE Management, LLC, WSE Investments, LLC, Wal-Mart Stores

East, LLC, and Wal-Mart Stores, Inc.) is and was at the time of the filing of the

Complaint, Bentonville, Arkansas.

      18.    Hence, Defendant, Walmart Stores East, L.P. is a citizen of both

Delaware and Arkansas, and is not a citizen of Florida.

      19.    In determining whether diversity jurisdiction exists, the Court must

disregard the citizenship of fraudulently joined parties. Henderson v. Washington

Nat. Ins. Co, 454 F. 3d 1278, 1281 (11th Cir. 2006). Under well-established principles

of federal law and civil procedure, a plaintiff may not destroy a defendant’s right of

removal by fraudulently or improperly joining a resident defendant having no real

connection with the controversy. See e.g. Wilson v. Republic Iron & Steel Co., 257 U.S.

92, 91 (1921).

      20.    In evaluating whether there is any possibility that the plaintiff can

establish a cause of action against a resident defendant, the Eleventh Circuit has

stated that there must be a reasonable basis for the claim being made. Legg v. Wyeth,

428 F. 3d 1317 (11th Cir. 2005). Thus, a defendant is fraudulently joined when there

is no “reasonable basis” for a claim against it.




                                      Page 5 of 12
 Case 2:20-cv-00812-JLB-NPM Document 1 Filed 10/14/20 Page 6 of 12 PageID 6




       21.    Here, Plaintiff attempts to assert a cause of action against Robert

Talbot, the Manager of the subject premises.

       22.    Florida law is clear that an employee such as Robert Talbot cannot be

held personally liable in tort simply because of his general administrative

responsibilities for performance of certain functions. White v. Wal-Mart Stores, Inc.,

918 So. 2d 357 (Fla. 1st DCA 2006). To establish employee liability, the plaintiff must

plead and prove that the employees owed a duty to the plaintiff, and that the duty

was breached through personal (as opposed to technical or vicarious) fault. Id.

       23.    Plaintiff’s Complaint is void of any allegations of active negligence on

the part of Robert Talbot; rather, all of Plaintiff’s allegations arise from Robert

Talbot’s purported duty as the manager of the subject Walmart. Under Florida law,

such allegations are insufficient to establish personal liability against Robert Talbot,

the store manager. Therefore, Plaintiff lacks any basis whatsoever for his negligence

claim against Robert Talbot, the store manager, and the inclusion of the store

manager in this lawsuit is a transparent attempt to destroy complete diversity. See

White, 918 So. 2d 357.

       24.    Plaintiff is a citizen of the State of Florida residing in Lee County,

Florida. Plaintiff is not a citizen of Delaware or Arkansas.

       25.    Plaintiff’s Complaint states that he is a resident of Lee County, Florida.

(Ex. “A” at ¶ 2.)

       26.    Although Plaintiff’s Complaint does not specifically state Plaintiff’s

citizenship, the Eleventh Circuit has held “citizenship is equivalent to ‘domicile’ for




                                      Page 6 of 12
 Case 2:20-cv-00812-JLB-NPM Document 1 Filed 10/14/20 Page 7 of 12 PageID 7




purposes of diversity jurisdiction.” McCormick v. Aderhold, 293 F.3d 1254, 1257 (11th

Cir. 2002). Further, “a person’s domicile is the place of his true, fixed, and permanent

home and principal establishment, and to which he has the intention of returning

whenever he is absent therefrom.” Sunseri v. Macro Cellular, 412 F. 3d 1247, 1249

(11th Cir. 2005) (quoting McCormick, 293 F.3d at 1257–58).

      27.     Plaintiffs’ domicile in Lee County, Florida is equivalent to his

citizenship for purposes of establishing diversity. See McCormick, 293 F.3d at 1257.

      28.     Because there exists complete diversity between Plaintiff and the only

properly named Defendant, Walmart, who are citizens of different states, and because

the claimed amount in controversy exceeds $75,000.00 exclusive of interest, fees, and

costs, this action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

                       IV.    AMOUNT IN CONTROVERSY

        29.   The claimed amount in controversy exceeds $75,000.00, exclusive of

attorney’s fees, costs and interest.

        30. Although Plaintiff’s Complaint alleges simply that the negligence action

exceeds the State of Florida circuit court jurisdictional minimum—“damages that

exceed $30,000.00,” (Ex. A, ¶ 1)—a review of the full Complaint and Plaintiff’s

Response to Request for Admissions indicates that the claimed amount in controversy

exceeds $75,000.00.

        31. Plaintiff alleges in his Complaint that as a direct and proximate result

of the negligence of Walmart, Plaintiff Jerry Hart “suffered bodily injury . . . resulting

in pain and suffering, disability, disfigurement, permanent and significant scarring,




                                       Page 7 of 12
 Case 2:20-cv-00812-JLB-NPM Document 1 Filed 10/14/20 Page 8 of 12 PageID 8




inconvenience, mental anguish, loss of capacity for the enjoyment of life, expense of

hospitalization, loss of earning, loss of ability to earn money, and aggravation of

previously existing condition both in the past and into the future. The losses are

either permanent or continuing and Plaintiff will suffer these losses into the future .

. . .” (Ex. A ¶ 16, 30.)

         32. Plaintiff served his Answer to Defendant’s Request for Admissions,

wherein he admitted that he is seeking damages in excess of $75,000.00, for the

subject incident. (Ex. B.)

         33. Although Plaintiff’s Complaint does not specify an amount in

controversy other than the state court $30,000.00 jurisdictional minimum, Plaintiff’s

Response to Request for Admissions indicate that Plaintiff’s claimed damages exceed

the jurisdictional minimum in this Court of $75,000.00. See Jennings v. Powermatic,

No. 3:14-CV-250-J-32JRK, 2014 WL 2003116, at *2 (M.D. Fla. May 15, 2014)

(Plaintiff’s Response to Request for Admissions is competent evidence of the amount

in controversy.)

         34. Where, as here, a plaintiff makes “an unspecified demand for damages

in state court, a removing defendant must prove by a preponderance of the evidence

that the amount in controversy more likely than not exceeds the . . . jurisdictional

requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.

1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th

Cir. 2000).




                                     Page 8 of 12
 Case 2:20-cv-00812-JLB-NPM Document 1 Filed 10/14/20 Page 9 of 12 PageID 9




        35. “In the Eleventh Circuit, a district court may consider the complaint and

any later received paper from the plaintiff as well as the notice of removal and

accompanying documents when deciding upon a motion to remand.” Katz v. J.C.

Penney Corp., Inc., 2009 WL 1532129, *4 (S.D. Fla. June 1, 2009) (citing Lowery v.

Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a

district court may consider evidence outside of the removal petition if the facts therein

existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316,

1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949

(11th Cir. 2000).

        36. When considering all of the information, including the allegations in the

Complaint, Plaintiff’s alleged injuries, and Plaintiff’s Response to Request for

Admissions, the amount in controversy exceeds the requisite $75,000.00. Roe v.

Michelin N. Am., Inc., 613 F.3d 1058, 1062 (11th Cir. 2010) (“[C]ourts may use their

judicial experience and common sense in determining whether the case stated in a

complaint meets federal jurisdictional requirements.”). “Although separately the

allegations in the Complaint, the medical information, and Plaintiff’s discovery

responses would not prove by a preponderance of the evidence that more than

$75,000, is in controversy, together they suffice.” Stephenson v. Amica Mutual

Insurance Company, No. 6:14-CV-978-ORL-37, 2014 WL 4162781, at *3 (M.D. Fla.

Aug. 21, 2014) (footnotes omitted).

        37. In Jennings v. Powermatic, No. 3:14-CV-250-J-32JRK, 2014 WL

2003116, at *2 (M.D. Fla. May 15, 2014), the court determined the defendant




                                      Page 9 of 12
Case 2:20-cv-00812-JLB-NPM Document 1 Filed 10/14/20 Page 10 of 12 PageID 10




established its burden of proving the amount in controversy exceeded $75,000.00

where the plaintiff’s response to the defendant’s request for admissions admitted the

plaintiff was seeking damages in excess of $75,000.00. Id. The court found that the

defendant had established complete diversity and that the amount in controversy

exceeds the minimum jurisdictional requirement; therefore, the court denied the

plaintiff’s motion to remand. Id. at *5.

        38. Additionally, the court has concluded that an affirmative response to a

request for admission may establish the amount in controversy. See, e.g., Diaz v. Big

Lots Stores, Inc., Case No. 5:10–cv–319, 2010 WL 6793850, at*3 (M.D. Fla. Nov. 5,

2010). In Diaz, the removing defendant properly established the amount in

controversy by showing an admission from the plaintiff admitting the damages

exceeded the jurisdictional amount. Id.

        39. Here, Plaintiff’s alleged damages as admitted in his Response to

Defendant’s Request for Admission alone exceed the jurisdictional minimum of this

court, and thus Walmart has established its burden of proving the amount in

controversy exceeds $75,000.00.

                                V.     CONCLUSION

      Because there exists complete diversity between Plaintiff and Defendant

Walmart who are citizens of different states, and because the amount in controversy

exceeds $75,000.00 exclusive of interest, fees, and costs, this action is removable

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this Notice of Removal,

Walmart will promptly give written notice to Plaintiff, through her attorneys of




                                     Page 10 of 12
Case 2:20-cv-00812-JLB-NPM Document 1 Filed 10/14/20 Page 11 of 12 PageID 11




record, and the Clerk of the Circuit Court for the 20th Judicial Circuit in and for Lee

County, Florida.

      WHEREFORE, Defendant, WALMART STORES EAST, LP, respectfully

requests the Notice of Removal be accepted as good and sufficient as required by law,

and that the aforesaid action, Case No. 2020-CA-004835, on the docket of the Court

for the 20th Judicial Circuit in and for Lee County, Florida, be removed from that

Court to the United States District Court for the Middle District of Florida, and that

this Court assume full and complete jurisdiction thereof and issue all necessary

orders and grant all general equitable relief to which Walmart is entitled.


                                             Respectfully submitted,



                                             Amanda J. Sharkey Ross
                                             Monica Schmucker

      I HEREBY CERTIFY that on October 14, 2020 I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system. A hard copy of

the same will be mailed as follows:

Adam Heisner, Esquire
Morgan & Morgan
12800 University Drive
Fort Myers, FL 33907
Telephone (239) 210-5350
aheisner@forthepeople.com
nwilson@forthepeople.com
Attorneys for Plaintiffs

                                            AMANDA J. SHARKEY ROSS
                                            Florida Bar No. 598666
                                            MONICA SCHMUCKER



                                      Page 11 of 12
Case 2:20-cv-00812-JLB-NPM Document 1 Filed 10/14/20 Page 12 of 12 PageID 12




                                      Florida Bar No. 120579
                                      Post Office Box 280
                                      Fort Myers, Florida 33902-0280
                                      Telephone (239) 344-1249
                                      Facsimile (239) 344-1542
                                      Attorneys for Defendant
                                      amanda.ross@henlaw.com
                                      tracey.salerno@henlaw.com
                                      monica.schmucker@henlaw.com
                                      sarah.howie@henlaw.com




                                Page 12 of 12
